DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23 and 24 recite “wherein if the container or the lid contains a tamper-evident closure that must be removed or must be displaced by a portion thereof being at least partially destroyed before the lid may be released from the container, the tamper-evident closure is a different structure from the actuator area”. It is unclear if the lid is a tamper evident closure or if the tamper-evident structure is a separate structure that is part of the lid or the container. Furthermore, the phrase "if the container or lid contains" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaFleur (U.S. Application Publication No. 2012/0074158).
LaFleur discloses a container (12) with a lid (14), the container having an upper container edge and a fully circumferential lateral wall (18, 20, 22, 24) and an upper container opening closed by said lid (Fig. 2c), wherein a latching rim is provided in a region of the upper container edge for a latching connection with a corresponding latching rim (82) provided on the lid, wherein each of said latching rims of the container and the lid extends around at least part of the circumference thereof (Fig. 1c), wherein the lid has a lid rim portion arranged above the upper container edge, wherein the lid has at least one extension (81) extending outside the lateral wall of the container and extending below a lower edge of the lid, and wherein the extension and the container have mutually corresponding fastening means which are releasable independently of the latching means (at 25) defined by the latching rims of the container and the lid (Fig. 6c); wherein in the vicinity of the fastening means between the lid extension and the container, the lid and/or the container has an actuator area (on 80) to be actuated by application of a force, which actuator area is different from the fastening means on the lid extension and the container and is different from the lid extension itself, and wherein, when the actuator area of the lid and/or container has been actuated by application of a force, the fastening means between the lid extension and the container are releasable with a lesser releasing force than when the actuator area has not been actuated by application of a force (par. 29), wherein the actuator area to be actuated by application of a force is designed as an elastically deformable and/or reversibly displaceable area of the lid and/or the container, which is elastically deformed and/or reversibly displaced under application of a force (par. 29), wherein the actuation of the actuator area by application of a force causes a displacement of the fastening means of the container and the lid relative to each other in a direction which is different from the movement of the lid extension during the opening movement thereof (Fig. 6c), the lid extension is integrally molded with an elastically deformable and/or reversibly displaceable area of the lid; and/or wherein the fastening means of the container are integrally molded with an elastically deformable and/or displaceable area of the container, wherein the fastening means of the lid extension and the container are not disengageable from each other in a non-destructive way without previous elastic deformation and/or reversible displacement of said area of the lid or container, and are disengageable from each other in a non-destructive way once said elastic deformation and/or reversible displacement of said area of the lid or container has occurred, wherein the lid extension and/or the fastening area of the container are integrally molded with a portion of one of the lid and container, and wherein, when pressure is applied to the lid and/or to the container thereby pressing the connection portion against the other one of the lid and the container, said connection portion is displaceable thereby causing displacement of the lid extension relative to the fastening area of the container, wherein in the vicinity of the fastening means of the lid extension and the container, the lid and the container are spaced apart by a spacing, which spacing can be reduced by a force-exerting actuation of the actuator area, in particular by exerting a pressure on the lid and/or the container, in particular on the lid, thereby causing displacement of the fastening means of the lid extension and the container relative to each other (Fig. 6c), wherein within the circumferential range of the latching means of the lid and the container, the upper container edge engages on the underside of a section of the lid rim (Fig. 1c), and wherein in the vicinity of said fastening means, the lid is spaced apart vertically from the upper container edge (Fig. 1a), wherein the container latching rim is arranged below the upper container edge, and wherein the range of the spacing between the lid portion and the upper container edge in the vicinity of the fastening means of the lid extension and the container is arranged between the container latching rim and the upper container edge with regard to the height of the container (Fig. 1c), wherein in the vicinity of the lid extension, an upper rim or an uppermost rim of the lid is raised compared to the upper rim of the lid within the range of the at least substantially circumferential latching connection between the lid and the container latching rim or compared to a lid rim region without lid extension (Fig. 1c, at the top of the extension), wherein the fastening means of the container are integrally molded with a circumferential skirt of the container and/or to a container portion radially protruding outwards from the container lateral wall (Fig. 2a), wherein the fastening means between the lid extension and the container are formed as a second latching means (with respect to the rim of the lid and container), wherein the fastening means of the lid extension or the corresponding fastening means of the container are hook-shaped, wherein the hook extends in the direction of the pressure direction for the elastic deformation and/or reversible displacement of the lid area or container area for releasing the fastening means from one another (Fig. 6c), wherein the fastening means of the lid extension or the corresponding fastening means of the container are hook-shaped, with a chamfer in a region of an undercut of the hook for enabling said fastening means to be easier locked to one another, wherein the lid extension is integrally molded with the lid so as to be pivotable radially inward or radially outward with respect to the container. (Fig. 6c), wherein the lid extension is covered by a tamper-evident closure (80) which is integrally molded with the container or with the container skirt so as to be detachable or displaceable, wherein the lid extension projects downwards beyond the tamper-evident closure, towards the container bottom (Fig. 1c, at least at parts), wherein the lid has a circumferential flange which engages on the inner surface of the container lateral wall when the lid is attached. (Fig. 1c), and wherein the tamper-evident closure is arranged on the container with a radial spacing from an outer surface of the lid extension, and wherein, with the tamper-evident closure integrally molded on the container, the extension can engage behind the tamper-evident closure when the lid is being attached to the container (Fig. 1c), wherein the upper container edge engages on the underside of a section of the lid rim, wherein in the vicinity of the fastening means between the lid extension and the container the section of the lid rim has a vertically spaced portion spaced apart vertically in a direction of a main axis of the container (depending on container orientation) from the upper container edge to provide clearance between the upper container edge and said vertically spaced portion  which can be reduced by applying a pressure to the lid and/or to the container (Fig. 1c, based on orientation) which can be reduced by applying a pressure to the lid and/or to the container (due to the material) in order to cause a displacement of the fastening means and thus allow them to be released more easily (Fig. 4d), wherein the pressure area of the lid rim is provided radially inward to an at least substantially horizontal lid rim portion overlapping the upper container edge, and wherein the pressure area is a section of a downwardly open U-shaped channel of the lid (Fig. 1c).

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest the container with a lid wherein the actuator area to be actuated by application of a force is designed as an elastically deformable and/or reversibly displaceable area of the lid and/or the container, which is elastically deformed and/or reversibly displaced under application of a force in a translational movement in direction to the container bottom, and wherein the actuation of the actuator area by application of the force in direction to the container bottom causes a displacement of the fastening means of the container and the lid relative to each other, to release the fastening means between the lid extension and the container with less force.

Response to Arguments
Applicant's arguments filed 7/11/2022, regarding claim 22 have been fully considered but they are not persuasive. Claims are given their broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner maintains that LaFleur reads on the claimed limitations as shown above based on the ordination of the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733